Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This Office Action is response to Applicants' Non-Final Office Action filed on 09/24/2021. Claims 1, 6, 11, and 18 have been amended. Claims 1-22 are pending in this Office Action.

Information Disclosure Statement
3.	The references listed in the IDS filed 09/24/2021 have been considered. A copy of the signed or initialed IDS is hereby attached.

Terminal Disclaimer
4.	The Terminal Disclaimer filed on 09/24/2021 has been reviewed and is approved.  

  EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner's amendment was given in a telephone interview with Aleksandra Fayer (Reg. No.: 60,881) on 11/05/2021 at 917-981-0374.

In claims:

Please replace claims 1, 7, 11, 17 and 18 with the amended claims 1, 7, 11, 17 and 18. 



Amendments to the Claims:

1.	(Currently Amended) A method for manually managing secondary copies of data, the method comprising:
by a computing system comprising one or more computing devices,
generating primary data in a native format associated with an application installed on a source computing device, wherein the source computing device is configured to store the primary data in a primary data store;
by a secondary storage computing device in networked communication with the source computing device, storing a copy at least a portion of the primary data in the native format in a secondary data store;
generating a first graphical user interface for presentation to a user, 
wherein the first graphical user interface allows the user to modify metadata associated with a file, receiving a request from a user provided via the first graphical user interface to modify metadata associated with a selected file of a plurality of files,
in response to the request from the user, modifying a first version of the metadata associated with the selected file and store a modified version in a metadata index without removing or modifying the first version of the metadata associated with the selected file, [[and]]
receive a request to display a list of files from secondary data storage that match a textual pattern,
in response to the request to display a list of files, use the modified version of the metadata to determine files that match the textual pattern, and
using the modified version of the metadata associated with the selected file to generate a second graphical user interface to display at least some of the modified version 

7,	(Currently Amended) The method of claim 1 further comprising:
receiving a request to prune files from secondary data storage that match [[a]] the textual pattern.

11.	(Currently Amended) A networked data storage system for manually managing secondary copies of data, the networked data storage system comprising:
a primary data store;
a secondary data store;
a metadata index of the secondary copies of data, the metadata index comprising metadata associated with the secondary copies of data;
a computing system comprising one or more computing devices, the one or more computing devices comprising:
a client computing device comprising an application installed thereon configured to generate primary data in a native format associated with the application, 
wherein the client computing device is configured to store the primary data in the primary data store, and
a secondary storage computing device in networked communication with the client computing device, 
wherein the secondary storage computing device is configured to store a copy at least a portion of primary data in the native format in the secondary data store;
wherein the computing system is configured to:

wherein the first graphical user interface allows the user to modify metadata associated with a file,
receive a request from a user provided via the first graphical user interface to modify metadata associated with a selected file of a plurality of files,
in response to the request from the user, modify a first version of the metadata associated with the selected file,
store the modified version in the metadata index without removing or modifying the first version of the metadata associated with the selected file,
receive a request to display a list of files from secondary data storage that match a textual pattern,
in response to the request to display a list of files, use the modified version of the metadata to determine files that match the textual pattern, and
display the list of files that match the textual pattern in a second graphical user interface.

17.	(Currently Amended) The networked data storage system of claim 11, wherein the computing system is further configured to:
subsequent to storing the modified version of the metadata associated with the selected file, receive a request to browse the selected file, and
in response to the browse request, use the modified version of the metadata associated with the selected file to generate a third graphical user interface to display at least some of the modified version of the metadata associated with the selected file and display at least some content of the selected file.

Currently Amended) A networked data storage system for manually managing secondary copies of data, the networked data storage system comprising:
a primary data store;
a secondary data store;
a metadata index of the secondary copies of data, the metadata index comprising metadata associated with the secondary copies of data;
a computing system comprising one or more computing devices, the one or more computing devices comprising:
a client computing device comprising an application installed thereon configured to generate primary data in a native format associated with the application, wherein the client computing device is configured to store the primary data in the primary data store, and
a secondary storage computing device in networked communication with the client computing device, the secondary storage computing device configured to store a copy at least a portion of primary data in the native format in the secondary data store;
wherein the computing system is configured to:
generate a first graphical user interface for presentation to a user, wherein the first graphical user interface allows the user to modify metadata associated with a file,
receive a request from a user provided via the first graphical user interface to modify metadata associated with a selected file of a plurality of files,
in response to the request from the user, modify a first version of the metadata associated with the selected file,
store the modified version in the metadata index without removing or modifying the first version of the metadata associated with the selected file,
receive a request to display a list of files from secondary data storage that match a textual pattern,
in response to the request to display the list of files, use the modified version of the metadata to determine files that match the textual pattern, 
display the list of files in a second graphical user interface, 
via the second graphical user interface, receive a request to restore one or more files including the selected file from the secondary data store to the primary data store, and
in response to the request to restore, use the first version of the metadata associated with the selected file to access the selected file from the secondary data store.












Allowable Subject Matter
6. 	Claims 1-22 are allowed.
	The closest prior art, US Patent Publication No. 2010/0250549 A1 of Muller et al. (hereinafter Muller) teaches systems and methods for storing a variable number of instances of data objects in secondary storage across a data storage network. In some examples, a system for storing a variable number of instances of data objects includes, one or more computing devices storing a set of data objects and multiple storage devices distinct from the one or more computing devices. Each of the multiple storage devices is configured to store at least a single instance of a data object. The system also includes a database configured to store information associated with the data objects; wherein the closest prior art, US Patent Publication No.: 2010/0332479 A1 of Prahlad et al. (hereinafter Prahlad) teaches systems and methods are disclosed for performing data storage operations, including content-indexing, containerized deduplication, and policy-driven storage, within a cloud environment. The systems support a variety of clients and cloud storage sites that may connect to the system in a cloud environment that requires data transfer over wide area networks, such as the Internet, which may have appreciable latency and packet loss, using various network protocols, including HTTP and FTP.
Also, Muller and Prahlad fail to teaches generating a first graphical user interface for presentation to a user, wherein the first graphical user interface allows the user to modify metadata associated with a file, receiving a request from a user provided via the first graphical user interface to modify metadata associated with a selected file of a plurality of files, in response to the request from the user, modifying a first version of the metadata associated with the selected file and store a modified version in a metadata index without removing or modifying the first version of the metadata associated with the selected file.
However, the prior arts of record such as Muller and Prahlad not teach or fairly suggest the steps as receive a request to display a list of files from secondary data storage that match a 

The dependent claims bring definite, further limiting, and fully enable by the specification are also allowed.

7. 	        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Hwa whose telephone number is 571-270-1285. The examiner can normally be reached on 9:00 am – 5:30 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only, for more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the PAIR 
11/05/2021									
/SHYUE JIUNN HWA/
Primary Examiner, Art Unit 2156